                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                            :
                                                                     :
                                v                                   :               3:CR-15-214
ARTHUR TAYLOR,                                                       :             (Judge Mannion)
                                                                     :
                     Defendant


                                                           ORDER

            Based on the foregoing memorandum, defendant Taylor’s motion to
sever Counts 8 and 9 from the other Counts against him in the Third
Superseding Indictment and for a separate trial on Counts 8 and 9, (Doc.
699), is DENIED.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge


Dated: November 7, 2018
O:\Mannion\shared\MEMORANDA - DJ\CRIMINAL MEMORANDA\2015 CRIMINAL MEMORANDA\15-0214-04-Order.wpd
